DETAILED ACTION

Status of Claims

This election/restriction requirement is in reply to the application filed on 31 March 2021.    Claims 1-25 are currently pending.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, 17-25, drawn to determining, by an analysis system that includes one or more computing entities, a system sector of a system for an evaluation with respect to fulfillment of business operation objectives by assets of the system sector and determining, by the analysis system, at least one evaluation perspective for use in performing the evaluation on the system sector and determining, by the analysis system, at least one evaluation viewpoint for use in performing the evaluation on the system sector and obtaining, by the analysis system, business operations data regarding the assets of the system sector in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint; and calculating, by the analysis system, an evaluation rating as a measure of the fulfillment of the business operation objectives by the assets of the system sector based on the business operations data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric, classified in class G06Q10/067.
II.	Claims 10-16, drawn to determining, by an analysis system that includes one or more computing entities, a system sector of a system for an evaluation with respect to fulfillment of business operation objectives by assets of the system sector and  selecting, by the analysis system, one or more analysis functions from a plurality of analysis functions in accordance with the evaluation and determining, by the analysis system, data gathering parameters in accordance with the evaluation and with the one or more analysis functions and obtaining, by the analysis system, business operations data regarding the assets of the system sector in accordance with the data gathering parameters and calculating, by the analysis system, an evaluation rating as a measure of the fulfillment of the business operation objectives by the assets of the system sector based on the business operations data and the one or more analysis functions, classified in class G06Q10/06393.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination I, has separate utility in determining, by the analysis system, at least one evaluation perspective for use in performing the evaluation on the system sector and determining, by the analysis system, at least one evaluation viewpoint for use in performing the evaluation on the system sector and subcombination II, has separate utility in selecting, by the analysis system, one or more analysis functions from a plurality of analysis functions in accordance with the evaluation and determining, by the analysis system, data gathering parameters in accordance with the evaluation and with the one or more analysis functions. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is (571)270-3409.  The examiner can normally be reached on M-F, 8:30 AM to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJAY KONERU/
Primary Examiner, Art Unit 3624